Citation Nr: 1642270	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  13-00 052A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Gibson

INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1980 to May 1980, and in the U.S. Air Force from October 2001 to March 2002, May 2002 to June 2003, November 2004 to April 2006, and April 2009 to February 2010.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In January 2015, the Veteran had a personal hearing before the undersigned VLJ.  In March 2015, the Board remanded this issue for additional development.


FINDING OF FACT

The Veteran's PTSD manifests with social and occupational impairment with reduced reliability and productivity due to his symptoms.


CONCLUSION OF LAW

The criteria for a rating higher than 50 percent for PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.126-4.130, DC 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

VA has complied with its duty to assist in developing this claim.  38 C.F.R. § 3.159(c).  His relevant treatment records have been associated with the claims file.  He has also been provided with VA examinations, which are adequate for adjudicatory purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  He has not alleged any prejudicial deficiencies or omissions in the development of this claim.

Increased rating

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The criteria for evaluating PTSD are found at 38 C.F.R. § 4.130, DC 9411 (2014).  His PTSD is currently rated as 50 percent disabling.  He argues that his rating should be 70 percent.

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands, impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficultly in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name.  Id. 

The symptoms listed above serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  

When evaluating a mental disorder, one must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  See 38 C.F.R. § 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  See 38 C.F.R. § 4.126(b). 

After review of the evidence, the Board finds that his 50 percent rating is the appropriate rating.  He has frequent nightmares and flashbacks of his traumatic experiences, and has frequent and very upsetting intrusive thoughts regarding those incidents.  He prefers to be alone.  He has problems with irritability and angry outbursts.  He has panic attacks when in crowds or when stuck in traffic.  He is not happy at work and has a low tolerance for "dumb people," many of whom also work at his job.

The Board does not find that he meets the criteria for a 70 percent rating, as he does not have impairment with deficiencies in most areas, including work, school, family relations, judgment, thinking, or mood.  38 C.F.R. § 4.130, DC 9411.  

In regard to work, the record shows that he has maintained fairly steady employment.  The July 2013 VA examiner opined that the Veteran was deficient in the employment arena, as he had reported problems with his supervisor that led to him quitting his last job, in April 2011.  However, he found another position, and by the August 2015 VA examination, he had been employed in that position for the last four years.  A September 2014 VA treatment record details an incident with a supervisor, where the Veteran did react inappropriately to his supervisor's disciplinary action, but it was eventually determined the Veteran was in the right.  The Veteran reported being unhappy at his current job, and that he did not like or respect the people he worked with, but there is no evidence that he has not been able to perform his job duties.  The record does not show absences or other disciplinary problems due to his symptoms.  Further, his wife reported in a September 2010 statement that the Veteran would volunteer for overtime because staying busy helped him with his symptoms, although it kept him from spending more time with his family.  Although the evidence does show that his symptoms impact his work, the evidence does not show that his symptoms have had such a negative impact to the extent that he should be considered deficient in this area to warrant a 70 percent rating.  See 38 C.F.R. § 4.126(a).  Disability ratings and the level of impairment are based on the effects caused by symptoms, and not simply on the presence of the symptoms themselves.  Mauerhan, 16 Vet. App. at 443, citing 61 Fed.Reg. 52,695, 52,697 (Oct. 8, 1996).  See also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  38 C.F.R. § 4.126(a).

In regard to family and social relationships, the Veteran does not show deficiencies in this area.  Although he has shown avoidant and isolative behavior, and reported feeling detached from people, he has been married to his second wife for over twenty years, and the relationship appears relatively stable.  She noted that he is distant and often upset, but that she also thinks that he is deriving benefits from his treatment.  The record appears to show that they are supportive of one another, and that they ultimately enjoy spending time together, as he has reported in 2011 that her busy schedule with school and work means they can only have quality time on the weekends.  He frequently reported to treatment providers that his relationship with his wife was good.  He also has fair to good relationships with his children.  The record shows that the Veteran has some friends that he spends time with riding motorcycles.  His treatment providers have noted consistently over the years that he has supportive family and friends.  

In regard to his judgment and insight, his treatment providers and the VA examiners have consistently found these to be intact.  The record does show that he was involved in a fight, which was very frightening and disturbing to his wife.  However, she indicated that it also disturbed him, and was what ultimately led him to seek help, which led to his diagnosis and treatment.  The record does not detail any other such violence.  Treatment records from January 2015 indicate that he was continuing to work on anger management, but the record does not detail any other confrontations, except for yelling at his children or when he was upset.  The June 2011 and July 2013 VA examiners, along with his treatment providers, have all found his judgment and insight are intact, and that he understands he has a PTSD diagnosis and the outcome of his behavior.

In regard to thinking, it has been found by the July 2013 VA examiner to be affected because he continues to have a preoccupation with the past and intrusive thoughts about his traumatic experiences in service on a daily basis.  He also has nightmares and flashbacks.  However, that examiner also found him oriented to person, place, and time, and that his thought processes and content were unremarkable.  His thoughts were found by the August 2015 VA examiner to be generally organized, with no evidence of thought disorder, hallucinations, delusions, mania, or obsessive-compulsive features, and the Veteran was found capable of abstract thinking.  He does show obsessive and hypervigilant behavior, including checking the perimeter of his property with his dogs at night, but again, he has also been shown to have good insight into his diagnosis and its related emotions and behaviors.  Further, his activities of daily living are not shown to be affected.  During this examination, he complained of having panic attacks when he wakes in the morning, but he also explained that he was able to work through them by having a cigarette or taking a Xanax.  Again, although he is having these symptoms, they do not appear from the record to be having such an impact on his life such that he would be considered deficient in this area to warrant a 70 percent rating.  See 38 C.F.R. § 4.126(a).  

Similarly, his mood is often angry, and he is depressed and has anxiety, but the record shows that he is able to maintain relationships with his family, and that he has been able to maintain the same employment for over four years.  He is able to perform his activities of daily living.  Although his mood is clearly impacted, it is not causing such a negative impact that he would be considered deficient in this area to warrant a 70 percent rating.  Id.

In sum, the Board does not find that his PTSD causes deficiencies in most areas, which is the requirement for a 70 percent rating.  The Board does not doubt that he is frequently left distressed and upset due to the symptoms caused by his PTSD, and specifically, the impact PTSD has on his thoughts and mood.  Indeed, the August 2015 VA examination shows that he is very bothered by his symptoms.  The Board does not find their impact on thoughts and mood to be severe enough to meet the criteria of a 70 percent rating without the accompanying impact on his relationships, his employment, or his activities of daily living.  That is, despite these circumstances, the record indicates that the Veteran has a good support system in his family, that he attends therapy, and that he complies with his prescription requirements.  His treatment providers and the August 2015 VA examiner have noted that his PTSD has been stable since 2013.  As mentioned above, he has been married for over twenty years, he has been in the same position for over four years, and he is able to perform activities of daily living.  He also has a few friends, and does have at least one hobby, riding motorcycles.  He has relationship with his children.  His judgment and insight is intact.  Accordingly, a 50 percent rating is the appropriate rating.  38 C.F.R. § 4.130, DC 9411.

The Board does not find that referral for an extraschedular rating is warranted, and that the rating schedule is adequate to rate this disability.  Thun v. Peake, 22 Vet. App, 111 (2008).  His PTSD symptoms are rated based on the extent of social and occupational impairment they cause.  The symptoms listed under the criteria applicable to DC 9411 serve as mere examples of the type and degree of the symptoms, and their effects, which would justify a particular rating, and are not intended to constitute an exhaustive list.  Mauerhan, 16 Vet. App. at 442-44.  Thus, all of his symptoms are contemplated by the Rating Schedule, and were taken into consideration when assigning a 50 percent rating.  The record does not suggest that his PTSD combines with any of his other service-connected disabilities (neuropathy of the left upper and lower extremities, hypertension, erectile dysfunction, and decreased sensation to the left side of face due to stroke) to create unusual or uncompensated symptomatology, and he has not so alleged.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); Esteban v. Brown, 6 Vet. App. 259 (1994).  


ORDER

The claim for an initial rating higher than 50 percent for PTSD is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


